United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-837
Issued: July 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant filed a timely appeal of a January 19, 2007 merit decision
of the Office of Workers’ Compensation Programs, denying waiver of the recovery of an
overpayment in the amount of $4,190.35 and directing recovery of the overpayment in the
amount of $100.00 per month. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office abused its discretion in denying waiver of the
recovery of an overpayment in the amount of $4,190.35; and (2) whether the Board has
jurisdiction over the rate of recovery.
FACTUAL HISTORY
This case has previously been before the Board. In a July 27, 2006 decision, the Board
found that the Office properly rescinded payment of compensation for the period May 1 to
June 26, 2002 on the grounds that appellant was not disabled from employment during this

period due to his March 7, 2002 employment injury.1 The Board further found that appellant
received an overpayment in the amount of $4,190.35 due to the Office’s error in issuing
compensation from May 1 to June 26, 2002 due to his accepted employment-related injury. The
Board, however, found that the Office improperly determined that appellant was at fault in the
creation of the overpayment and that he was therefore, ineligible for waiver. It found that there
was no evidence of record establishing that, at the time appellant received payment for
compensation during the stated period, he knew or should have known that the Office made an
error in accepting his claim. The Board remanded the case to the Office to determine whether
appellant was entitled to waiver of the $4,190.35 overpayment. The facts and the circumstances
of the case as set forth in the Board’s prior decision are incorporated herein by reference.2 The
facts and the history relevant to the present issue are hereafter set forth.
By letter dated August 25, 2006, the Office requested that appellant complete an
accompanying overpayment recovery questionnaire (Form OWCP-20) and submit financial
documents within 30 days. Appellant submitted an OWCP-20 form dated November 20, 2006
which provided his monthly income and expenses and his assets. He had $3,863.60 in income
and $765.00 in social security benefits, totaling $4,628.60. Appellant’s expenses included
$800.00 for rent or mortgage, $800.00 for food, $175.00 for clothing, $400.00 for utilities and
$1,274.68 for miscellaneous expenses, totaling $3,449.00. His additional expenses included
$40.00 for a Thrift Savings Plan (TSP) loan, $429.00 for a car note, $250.00 for a truck note,
$340.00 for his wife’s medical treatment, $200.00 for vehicle fuel, $209.00 for a home
improvement loan and an unspecified amount for local, state and federal taxes, totaling
$1,653.00. Appellant’s monthly expenses totaled $5,102.00. He reported $100.00 cash on hand,
$90.00 in his checking account and $235.00 in his savings account, totaling $425.00.
By decision dated January 19, 2007, the Office denied waiver of recovery of the
$4,190.35 overpayment. It found that appellant had monthly income of $4,601.60 and expenses
of $3,728.00 which established that his monthly income exceeded his monthly expenses by
$873.60. The Office directed appellant to repay the overpayment in the amount of $100.00 per
month.
LEGAL PRECEDENT -- ISSUE 1
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.3 As noted, the statutory
guidelines are found in section 8129(b) of the Federal Employees’ Compensation Act which
states: “Adjustment recovery [of an overpayment] by the United States may not be made when
[an] incorrect payment has been made to an individual who is without fault and when adjustment

1

Docket No. 05-184 (issued July 27, 2006).

2

On March 7, 2002 appellant, then a 41-year-old heavy mobile equipment repairer, filed a traumatic injury claim.
On that date he hurt his lower back while moving parts around in a basket. When appellant pulled a basket, his
lower back started burning and tightened up on him. By letter dated May 8, 2002, the Office accepted his claim for
a broad-based central disc herniation at L4.
3

See Robert Atchison, 41 ECAB 83, 87 (1989).

2

or recovery would defeat the purpose of [the Act] or would be against equity and good
conscience.”4
Section 10.436 of the implementing regulation5 provides that recovery of an overpayment
would defeat the purpose of the Act if such recovery would cause hardship in a currently or
formerly entitled beneficiary because: the beneficiary from whom the Office seeks recovery
needs substantially all of his or her current income (including compensation benefits) to meet
current or ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed
a specified amount as determined by the Office from data furnished by the Bureau of Labor
Statistics.6 An individual is deemed to need substantially all of his or her income to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00.7
Section 10.437 provides that recovery of an overpayment is considered against equity and
good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.8
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for determination on the issue regarding
wavier of recovery of the overpayment. On appeal appellant contends that the Office failed to
add his monthly expenses of $1,274.68 and $3,159.58, totaling $4,434.26. He further contends
that the remainder of his monthly income after deductions and expenses is $194.34 and not
$873.60 as found by the Office.9 Appellant contends that, after repaying the overpayment in the
amount of $100.00 per month as directed by the Office, he would only have $94.34 a month to
support his family.
The Office, in its January 19, 2007 decision, denied waiver of recovery of the
overpayment because it would not defeat the purposes of the Act. It found that appellant’s
monthly income of $4,601.60 exceeded his monthly expenses of $3,728.00 by $873.60. The
Office, however, provided no explanation in its decision as to how his monthly income and
4

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361, 363 (1994).

5

20 C.F.R. § 10.436.

6

An individual’s assets must exceed a resource based on $4,800.00 for an individual or $8,000.00 for an
individual with a spouse or one dependent plus $960.00 for each additional dependent. This includes all of the
individual’s assets not exempt from recoupment. See Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.6(a)(1)(b) (December 23, 2004).
7

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

8

20 C.F.R. § 10.437.

9

The Board notes that appellant’s monthly income of $4,601.60 as found by the Office exceeded his monthly
expenses of $4,434.26 by $166.34 and not $194.34 as alleged by appellant.

3

expenses were determined. It is an elementary principle of workers’ compensation law, which
the Board has often reiterated, that the Office is required to make findings of fact and a statement
of reasons regarding the material facts of the case.10 Appellant’s overpayment recovery
questionnaire indicates that he has monthly income of $4,628.60 which includes $3,863.60 in
income and $765.00 in social security benefits while the Office found that his income is
$4,601.00. His monthly expenses include $800.00 for rent or mortgage, $800.00 for food,
$175.00 for clothing, $400.00 for utilities, $1,274.68 for miscellaneous expenses, totaling
$3,449.68. Appellant’s additional monthly expenses include $40.00 for a TSP loan, $429.00 for
a car note, $250.00 for a truck note, $185.00 for his wife’s medication, $340.00 for his wife’s
psychiatric treatment, $200.00 for vehicle fuel, $209.00 for a home improvement loan and an
unspecified amount for local, sate and federal taxes, totaling $1,653.00. His reported monthly
expenses, excluding the unspecified loan, totals $5,102.00.11 The Office did not explain which
expenses it did not accept in determining his total monthly expenses. It is necessary to remand
the case for the Office to make appropriate findings on the issue, to be followed by an
appropriate decision.
CONCLUSION
The Board finds that the Office erred in finding that appellant was not entitled to waiver
of recovery of the overpayment as it did not provide adequate findings for reducing any of
appellant’s claimed expenses. On remand the Office should identify appellant’s monthly income
and expenses, determine whether he submitted adequate documentation to support his monthly
income and expenses.12

10

Robert L. Johnson, 51 ECAB 480, 481 (2000); Beverly Dukes, 46 ECAB 1014, 1017 (1995); Lynette Marie
Torres, 44 ECAB 968, 971-72 (1993); see 20 C.F.R. § 10.126.
11

The Board notes that it is unclear as to how appellant determined his monthly expenses of $1,247.68 and
$3,159.58 in light of the expenses he reported on his overpayment questionnaire.
12

In light of the Board’s disposition of the first issue on appeal, the second issue regarding the rate of recovery of
the overpayment is moot.

4

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further action consistent with
this decision.
Issued: July 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

